                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No.: CV 19-5997-DSF (PLA)                                                           Date: October 28, 2019

Title:    Robert Roman (aka Adrian Arthur Barela) v. Los Angeles Sheriff Department, et al.


                                                                                       G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                   PAUL L. ABRAMS
                                                                                       : MAGISTRATE JUDGE

         Christianna Howard                                  N/A                                           N/A
          Deputy Clerk                               Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PETITIONER:                                      ATTORNEYS PRESENT FOR RESPONDENT:
                NONE                                                                   NONE

PROCEEDINGS:               (IN CHAMBERS)

On October 8, 2019, the Court advised plaintiff that defendants Leyn and Steinert (both Los Angeles County
Sheriff’s Department officers) were served with the summons and complaint on August 29, 2019, and that
neither defendant filed a responsive pleading by the deadline to do so -- on or before September 18, 2019. (ECF
Nos. 11, 13, 25). Accordingly, plaintiff is ordered to show cause in writing no later than November 25, 2019,
why this action should not be dismissed as to defendants Leyn and Steinert for lack of prosecution. The Court
will consider the filing by that date of an Answer by defendants Leyn and Steinert, or plaintiff’s request for the
entry of default as to these defendants, as an appropriate response to this OSC. Failure to respond to this Order
may result in the dismissal of the action as to defendants Leyn and Steinert.

As plaintiff was also previously advised (ECF No. 25), if and when either of these defendants makes an
appearance in this matter, and after the Court issues an order regarding discovery, plaintiff may attempt to obtain
additional information about defendant Smith from the served defendant(s) through the appropriate discovery
procedures. The Court will take no further action concerning plaintiff’s two letters dated October 16, 2019,
concerning service of defendant Smith at this time.



cc:      Robert Roman (aka Adrian Arthur Barela), pro se




                                                                              Initials of Deputy Clerk      ch



CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                           Page 1 of 1
